Citation Nr: 1503411	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  08-35 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel

INTRODUCTION

The Veteran served on active duty from September to November 1980.

This appeal to the Board of Veterans' Appeals (Board) is from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

In December 2009, the Veteran testified at a Decision Review Officer (DRO) hearing at the RO.  Subsequently, the Veteran testified at a videoconference hearing at the RO in August 2010, before the undersigned Acting Veterans Law Judge of the Board.  Transcripts of these hearings are associated with the claims file.  

In October 2012, the Board remanded the case to the RO, via the Appeals Management Center (AMC), for additional development and consideration.  This case has been returned the file to the Board for further appellate review.  


FINDINGS OF FACT

1.  There is evidence of a present diagnosis of bilateral pes planus.  

2.  Bilateral pes planus was noted on the Veteran's July 1980 entrance examination.

3.  There is clear and unmistakable evidence that the pre-existing bilateral pes planus was not permanently exacerbated during service beyond its natural progression.


CONCLUSION OF LAW

Pre-existing bilateral pes planus was not aggravated by military service.  38 U.S.C.A. §§ 1111, 1131, 1137, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304, 3.306 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) defines VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).  The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2014).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In a May 2007 letter, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  He was also advised of how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  The claim was readjudicated in the January 2013 Supplemental Statement of the Case (SSOC).

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, available private treatment records, a VA examination report, personal hearing testimony and personal statements.  

As noted in the Introduction, the Veteran was provided with a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the undersigned fully explained the issue on appeal.  See Transcript (Tr.) on pages 8-12.  To the extent that the undersigned did not explain the bases of the prior determinations, or suggest the submission of evidence that may have been overlooked, during the Board hearing, the Veteran has not been prejudiced.  See Bryant, supra.  Specifically, the undersigned asked questions in an attempt to obtain evidence to substantiate the claim, and the Veteran discussed his asserted in-service aggravation of bilateral flat foot condition and subsequent symptoms and treatment.  The hearing focused on the elements necessary to substantiate his claim, and the Veteran and his representative demonstrated actual knowledge of such elements via questioning and testimony.  Moreover, neither the Veteran nor his representative has argued that VA failed to comply with 38 C.F.R. 3.103(c)(2), or identified any prejudice as a result of the Board hearing.  Rather, the Veteran has had ample opportunity to participate in the adjudication of his claim, and he and his representative have submitted pertinent evidence and made pertinent arguments in support of his service connection claim.  Accordingly, VA has substantially complied with the duties set forth in 38 C.F.R. 3.103(c)(2), consistent with Bryant, and adequate notice has been provided.

There is also substantial compliance with the Board's Remand directives in October 2012 for the AOJ to (1) to obtain any identified, outstanding private treatment records, including from Dr. T.K.; and (2) to provide him a VA compensation examination and medical opinion on the nature of his claimed flat feet condition.  On remand, the AOJ obtained available private treatment records from Dr. D.K.  However, the AOJ's attempts to obtain private treatment records identified since 1985 from Dr. T.K. proved futile, as Dr. T.K.'s office responded that there was "no information available on this patient."  Moreover, the AOJ arranged for a November 2012 VA compensation examination and opinion, which diagnosed bilateral pes planus, and provided a medical opinion that the Veteran's bilateral pes planus was not aggravated by service.  The Board observes that the November 2012 VA examination and opinion appears thorough and adequate, with consideration of the relevant criteria and claims file.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).   In addition, the Board notes that the Remand Order specifically directed the acquisition of medical records from Dr. T.K. prior to conducting the VA medical examination.  A review of the record reflects that the AOJ's request for these medical records occurred in December 2012, after the November 2012 VA examination, in contravention of the Board's Remand Order.  Notwithstanding this error in sequence, the Board finds that there was no prejudice to the Veteran, as Dr. T.K. had no medical records for the Veteran.  See December 2012 Negative Response from Dr. T.K.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and/or opinion with respect to this issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  There was substantial compliance with all remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  VA has complied with the duty-to-assist requirements.  38 U.S.C.A. § 5103A.


II.  Merits of the Claim

The Veteran contends his current bilateral pes planus pre-existed service and was aggravated during his military service.  Specifically, he asserts that around the third week of service, he noticed his feet started hurting and blistering due to running and marching in "horrible boots" that "just wore [his] foot raw."  Board Hearing Tr., at 9-10.  He feels his foot pain was greater after service than before service.  Board Hearing Tr., at 10.  Also, he testified he had pain in his feet following his separation from service until the present.  Board Hearing Tr., at 9-10.  In that regard, he testified that he has worked for the City of Wichita for over 25 years and experiences pain in his feet every day.  DRO Hearing Tr., at 6-7.  



A.  Bilateral Pes Planus Noted as Pre-existing Service

As a preliminary matter, the Veteran presently has a diagnosed disability of bilateral pes planus to account for his claimed "flat feet."  See Veteran's November 2012 VA examination report (diagnosis of mild, bilateral pes planus, greater on the right foot than the left foot).  The Board does not dispute that the Veteran's claimed "flat feet" condition pre-existed service.  In fact, the Veteran's service treatment records reveal bilateral pes planus was clinically "noted" on his July 1980 entrance examination, with remarks he had "pes planus grade II/III" and his feet were "abnormal."  As such, evidence shows bilateral pes planus was noted on entry into service, the presumption of soundness on entry as to bilateral pes planus does not apply.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  A pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service (presumption of aggravation), unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

B.  Increase in Severity During Service of Pre-existing Bilateral Pes Planus

Altogether, in light of the Veteran's probative lay statements and the service treatment records, the Board finds that the Veteran's pre-existing bilateral pes planus increased in severity, at least in some apparent degree of increase, during his short period of service, from September to November 1980.  To the extent that the Veteran complains of in-service pain and blistering, the Veteran is competent and credible as to the injuries experienced in service and the observable symptomatology of bilateral pes planus.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.159(a)(2); see Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (Court has specifically held that "pes planus is the type of condition that lends itself to observation by a lay witness").  Moreover, the Veteran's service treatment records show that he sought treatment for his feet on several occasions during service.  For instance, on September 26, 1980, the Veteran was treated and diagnosed for his pes planus, and was told to wear arch supports.  In October 9 and 15, 1980 records, the Veteran was diagnosed with "painful" pes planus; and an X-ray showed decreased CIA (caneal inclination angle), increased talocalcaneal angle, and increased (illegible) talar adduction.  Specifically, on October 15, 1980, a service clinician noted he was unable to train, run, march, or perform duty due to foot pain; he did not have relief from arch supports, balm, ace wraps, ice, or a limited duty profile; assessed painful pes planus which prohibits performance of duty or training; and lastly, recommended a medical board and "EPTS" (existed prior to service) separation.  An October 21, 1980 physical profile record showed bilateral pes planus with a restriction of no further training and notation that the Veteran was awaiting a medical board, shortly before he was discharged in November 1980.  

Thus, the presumption of aggravation under § 1153 arises because there was an apparent increase in disability in service.  "If the presumption of aggravation under section 1153 arises (because there was an increase in disability in service), the burden shifts to the government to show a lack of aggravation by establishing that the increase in disability is due to the natural progress of the disease."  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Clear and unmistakable evidence is required to rebut the presumption of aggravation.  See Cotant v. Principi, 17 Vet. App. 116, 130-32 (2003); see also 38 C.F.R. § 3.306(b).  

C.  Whether there is Clear and Unmistakable Evidence that Increased Disability of Bilateral Pes Planus is due to Natural Progress of Disease

The burden now shifts to VA to show a lack of aggravation by establishing, by clear and unmistakable evidence, that the increase in severity of the Veteran's pes planus was due to the natural progress of the disease.  The Board primarily remanded this claim for the AMC to arrange a VA examination to obtain medical opinion evidence to address this critical determination.  On remand, the AMC arranged for a VA examination of his feet in November 2012.  Here, the November 2012 VA examiner opined that "It is clear and unmistakable that the apparent increase in severity of the Veteran's preexisting bilateral pes planus (grade II/III) during service was due to the normal progression of the disorder.  There is no evidence beyond normal progression."  This opinion provides highly probative evidence against the claim.  Notably, the examiner cited specific service treatment records for his pes planus in October 1980, indicating the examiner thoroughly reviewed the records.  The examiner rationale included that, "On today's exam, minimal symptoms to feet themselves, does not show abnormal progression since service on current history and physical, X-ray and review of records.  Veteran reports he has not required any specific treatment for his feet since service in 1980; records concur this....Evidence points to acute/transitory increase in symptoms in 1980 without any aggravation beyond normal progression of his congenital pes planus condition."  Given the examiner's review of the claims file, personal interview of the Veteran, physical examination, and discussion of the rationale of the opinion, the Board finds the VA examiner's opinion is highly probative evidence against the claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.").

As highlighted by the examiner, the Veteran's pes planus was an acute/transitory increase in symptoms in 1980.  A review of the Veteran's post-service medical records reveals that, even considering his assertion that the severity of his symptoms was greater post-service, nonetheless, the Veteran was treated for painful "flat feet" on only one instance, in October 2011, over three decades after discharge.  The Board finds the fact that the Veteran did not experience symptoms for a long time after service is evidence that tends to establish that pes planus disability was not aggravated by military service beyond the natural progress of the disease.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint can be considered as a factor, along with other factors concerning the veteran's health and medical treatment during and after military service).

In contrast, he received extensive private treatment from 1995 to 2012 for multiple other complaints during his post-service period, but importantly, not for pes planus except as noted in 2011.  See Veteran's private treatment records with Dr. D.K., dated from 1996-2012 (e.g., treatment for complaint of sinus and low back problems in September 1996, pancreatitis in March 2014, COPD in January 2005 and May 2011, dermatitis/eczema in December 2006, chest pain in March 2007, anxiety in April 2008 and August 2009, cyst in December 2008, right hip pain in July 2010, COPD in October 2010 and May 2011, and abdominal pain in March 2012); see also Veteran's private treatment records with Dr. N.S. (e.g., knee treatment in May 1995); see also Veteran's private treatment records with Dr. J.G. (e.g., cervical spine treatment in September 2004); see also Veteran's private treatment records with Dr. A.G. (e.g., low back and cervical spine treatment in October 2005, January 2007, May 2009 and February 2010); and see also Veteran's private treatment records with Dr. S.P. (e.g., skin treatment in February 2008).  Overall, such evidence of treatment is a factor against establishing a permanent increase in severity beyond the natural progress of his disease from service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran).  

The Board has already recognized that the Veteran's lay statement of pain and blistering during service are certainly competent for the limited proposition that the severity of his bilateral flat foot symptoms were greater after he separated from service than when he entered into service.  See, again, Falzone, 8 Vet. App. at 403.  Nonetheless, the Board emphasizes that the Veteran's lay statements do not competently show a permanent worsening of the underlying condition of bilateral pes planus beyond the natural progress of the disease.  The Veteran has not shown that he has the expertise to translate those symptoms into clinical diagnoses, or to etiologically relate them to his active service given the overall complexity of the facts in this specific case.  There is no indication he has the specialized medical expertise necessary to make such determinations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (noting that a lay claimant is not competent to provide evidence as to complex medical questions).  Whether the Veteran's pre-existing bilateral pes planus permanently increased in severity during service, as due to the natural progress of the disease, is a medically complex issue beyond the knowledge of a lay observer or adjudicator, especially in this type of case where there is a long gap between in-service complaints and the onset of symptoms after service.  38 C.F.R. § 3.159(a)(2); see Jandreau v. Nicholson, 492 F.3d 1372, 1377, n.4, (Fed. Cir. 2007); and Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

Such complex medical questions may be resolved only by a clinician with specialized knowledge and training, such as by the November 2012 VA examiner.  
The probative negative medical opinion in November 2012 against his claim was provided by a VA clinician who had specialized medical expertise, and relied upon independent physical evaluation and diagnostic testing, such as is typically performed during orthopedic examination, including x-ray testing.  See Black v. Brown, 10 Vet. App. 279, 284 (1997) (noting the general importance of an examiner's knowledge and skill in analyzing the medical data).  Accordingly, his statements are outweighed, even on the basis of a clear and unmistakable standard, by the probative evidence of record that shows pre-existing bilateral pes planus did not undergo a permanent increase in severity during service beyond the natural progress of the disease.  

Therefore, VA has shown a lack of aggravation by establishing, by clear and unmistakable evidence, that any increase in the Veteran's pes planus was due to the natural progress of the disease.  See Wagner, 370 F.3d at 1096, and Cotant, 17 Vet. App. at 130-32.  As such, the appeal is denied.

ORDER

The claim for service connection for bilateral pes planus is denied.



____________________________________________
B. C. MORTON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


